Citation Nr: 1028277	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Propriety of the reduction of the Veteran's compensation based on 
incarceration. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The appellant is a Veteran that served on active duty from 
September 1989 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of whether an overpayment of compensation 
benefits in the original amount of $12,564.61 was properly 
created and if the debt was properly created, entitlement 
to a waiver of recovery of an overpayment of compensation 
benefits in the original amount of $12,564.61 have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over them and they 
are referred to the AOJ for appropriate action.   The 
Board also notes that in January 2006 correspondence, the 
Veteran was advised that his request that only half of the 
10 percent rate be withheld so that he may received the 
remainder of that amount for basic needs while 
incarcerated was forwarded to the Debt Management Center 
(DMC), however, it's not clear whether any further action 
has been taken, as such this matter is referred back for 
any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue on appeal has been characterized as propriety of the 
reduction of the Veteran's compensation based on incarceration, 
however, the Board notes that in this instance the issue on 
appeal appears to be inextricably intertwined with issues of 
whether an overpayment of compensation benefits in the original 
amount of $12,564.61 was properly created and if the debt was 
properly created, entitlement to a waiver of recovery of an 
overpayment of compensation benefits in the original amount of 
$12,564.61 that have been raised by the record.  There appears to 
be a question as to the time frame of when it was proper to 
reduce the Veteran's compensation to 10 percent.  The record does 
not indicate the basis of the $12, 564.61 alleged overpayment and 
how the Veteran's reduction in compensation was accounted for in 
the overpayment.  There is no audit in the record showing how the 
debt was calculated or indicating the amount of any repayments.  
As such, the determination of the validity of the creation of the 
debt claim and entitlement to waiver of recovery of the 
overpayment could substantially affect the Veteran's propriety of 
the reduction claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  The United States Court of Appeals for Veterans 
Claims (Court) has directed that when a debtor requests waiver of 
an overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  The fact that the issues are 
inextricably intertwined with the current issue on appeal does 
not establish that the Board has jurisdiction of these issues, 
only that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the first 
instance.  The Board finds that additional development is 
necessary before the Board may proceed with further appellate 
review.

.Accordingly, the case is REMANDED for the following action:

1.  Set forth in the record a written paid 
and due audit of the Veteran's compensation 
account for the period of the overpayment.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to the 
Veteran, as well as the amounts properly due.  
In addition, the audit should include the 
amount of the overpayment, if any, that may 
have been repaid by the Veteran.  A copy of 
the written audit should be inserted into the 
claims file and another provided to the 
Veteran and his representative.

2.  After providing any necessary notice, the 
RO/AMC/Committee on Waivers and Compromises 
should determine if the debt was valid.

3.  If the debt is determined to be valid, 
the Veteran should be allowed an opportunity 
to submit additional evidence pertinent to 
his request for waiver of recovery of the 
assessed overpayment.  Then the 
RO/AMC/Committee on Waivers and Compromises 
adjudicate the Veteran's request for a 
waiver.  Upon adjudication, the matter of 
whether a waiver is precluded by virtue of a 
showing of fraud, misrepresentation, or bad 
faith should be specifically addressed with 
reference to the pertinent definitions 
relating to such findings.  If consideration 
of a waiver is not precluded based on these 
factors, the Committee should adjudicate the 
claim, specifically addressing the principles 
of equity and good conscience, in accordance 
with 38 C.F.R. § 1.965(a) (2009).  

4.  The Veteran and his representative should 
be informed of the decisions made and should 
be allowed the requisite period of time for a 
response.

5.  The Veteran is reminded that to obtain 
appellate review of any issue not currently 
in appellate status (that is, whether an 
overpayment of compensation was properly 
created and if the debt was properly created, 
entitlement to a waiver of recovery of an 
overpayment), a timely appeal must be filed.  
While the VA must afford the Veteran and his 
representative the appropriate time period in 
which to respond, he should appeal the issues 
of whether an overpayment of compensation was 
properly created and if the debt was properly 
created, entitlement to a waiver of recovery 
of an overpayment, if desired, as soon as 
possible to avoid unnecessary delay.

6.  After the actions requested above have 
been completed to the extent possible, as 
well as any other action deemed necessary, 
readjudicate the issue of whether the 
reduction of the Veteran's compensation based 
on incarceration was proper.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
furnished a supplemental SOC, which sets 
forth and considers all of the applicable 
legal criteria pertinent to this appeal, and 
should be given the opportunity to respond 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

